Title: 24 July., 24 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       24 July. The congress resolved to take into continental service the South Carolina rangers and prescribed their table of organization and rates of pay and further resolved to take on the same conditions rangers to be raised in Georgia (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:606–607; Note: Additional resolutions immediately following and permitting Col. Henry Knox to raise another battalion of artillery; the exchange of Phillip Skene for James Lovell; and the entry into the continental service of a troop of light horse under Capt. John Leary Jr. may have proceeded from the same report).
      